Case 4:18-cv-00342-ALM-CAN Document 87 Filed 06/10/20 Page 1 of 2 PageID #: 384




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  JORGE MOCTEZUMA, ET AL.                         §
                                                  §    Civil Action No. 4:18-CV-342
  v.                                              §    (Judge Mazzant/Judge Nowak)
                                                  §
  DION ISLAS D/B/A ADVANCED                       §
  ELECTRIC D/B/A M.I. SKYLER                      §
  CONSTRUCTION AND CUSTOM                         §
  HOMES                                           §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On May 7, 2020, the report of the Magistrate Judge (Dkt. #86) was entered containing proposed

 findings of fact and recommendations that Plaintiffs Jorge Moctezuma and Jesus Garcia’s Motion

 for Award of Attorneys’ Fees (Dkt. #82) be granted.

        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is therefore ORDERED that Plaintiffs’ Motion for Award of Attorneys’ Fees (Dkt. #82)

 is GRANTED, and Plaintiffs shall have and recover their attorneys’ fees in the amount of

 $5,869.50 from Defendant.

        The Court previously granted in part and denied in part Plaintiffs’ Motion to Enforce

 Settlement Agreement (Dkt. #69) and ordered Plaintiffs to proceed in filing any briefing on the

 remaining issue of Plaintiffs’ entitlement to attorneys’ fees (Dkt. #81). The Court’s adoption of
    Case 4:18-cv-00342-ALM-CAN Document 87 Filed 06/10/20 Page 2 of 2 PageID #: 385



.    the Magistrate Judge’s report on Plaintiffs’ Motion for Attorneys’ Fees herein disposes of all

     remaining claims and issues in this case. A final judgment closing this civil action is therefore

     entered contemporaneously herewith.

            IT IS SO ORDERED.

            SIGNED this 10th day of June, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     2
